Without the consumer's permission, a dealership where she had taken her car for routine service removed and destroyed her license-plate frames and by stealth substituted its own advertisement. If the Consumer Sales Practices Act does not protect against such an outrage, it is faulty indeed. But it does, in spite of the cursory shrift given it by the majority.
The majority cites the logic in Cranford v. Joseph AirportToyota, Inc., a case in no way similar to the case here, as authority that "a seller's act must not only be at variance with the truth but must also concern a matter that is or is likely to be material to a consumer's decision to purchase the product or service involved." Cranford v. Joseph Airport Toyota, Inc. (May 17, 1996), Montgomery App. No. 15408, unreported, 1996 WL 282997. Using this backdrop, the majority assumes that the dealer's act of exchanging Richards's license-plate frames for Beechmont Volvo license-plate frames-converting Richards's vehicle to a moving advertisement for the Beechmont dealership-could not be material to her decision to purchase the routine services and repairs offered by the dealership. But had Richards known that her license-plate frames would be exchanged for those bearing the Beechmont dealership's name, she may have chosen to obtain the services elsewhere-such services are readily obtainable. Considering that the exchanged license-plate frames have moved Richards to bring this lawsuit, I cannot imagine that this exchange would not have been a factor in her decision whether to have the dealership perform her automobile's servicing.
More importantly, the majority refuses to analyze the facts of this case under the Consumer Sales Practices Act itself. The majority correctly cites Einhorn v. Ford Motor Co. for the proposition that the CSPA must be liberally construed, but then proceeds to interpret the remedial legislation illiberally and narrowly. Einhorn v. Ford Motor Co. (1990), 48 Ohio St. 3d 27,548 N.E.2d 933.
While I do agree with the majority that the dealership arguably committed a conversion, I do not see how this necessarily precludes the application of the CSPA. The CSPA explicitly prohibits unfair or deceptive sales practices in connection with a consumer transaction. See R.C. 1345.02. A liberal construction of the CSPA is not even necessary to fit Beechmont Volvo's sales practices under its terms.
Richards asserts that the dealership violated three provisions of Ohio Adm. Code 109:4-3-13 and thus violated the CSPA. Beechmont Volvo responds by contending that the CSPA is not implicated because the cost of the license-plate frames was less than $25, and because this court has stated that Ohio Adm. Code109:4-3-13 is applicable only when the cost of a consumer transaction is more than $25. See Funk v. MontgomeryAMC/Jeep/Renault (1990), 66 Ohio App. 3d 815, 586 N.E.2d 1113. But the cost of the consumer transaction at issue-the routine service and minor repairs-was estimated at $60, and Richards actually paid $52.34. *Page 194 
Taken one step further, Beechmont Volvo's argument is that the exchange of the frames was merely incidental to the routine service and repairs, and thus not a part of the consumer transaction-and not within the reach of the CSPA. But Becebmont Volvo admitted that it regularly exchanged license-plate frames as a part of every service or repair. Thus, it was in fact a "service" that Beechmont Volvo provided as a part of every repair or servicing. The license-plate-frame exchange was a component of all service and repair work that Beechmont Volvo performed, just as a complimentary tire rotation might be a component of an alignment. If, during such a tire rotation, the dealership replaced a customer's hubcaps with different hubcaps, I can only assume that the majority would agree that a violation of the CSPA occurred. Seemingly, the only difference between this hypothetical and the facts in this case is the cost of hubcaps versus the cost of license-plate frames. Beechmont Volvo's argument that exchanging the license-plate frames was severable from the routine service and repairs is feckless-Beechmont itself made it part of all routine service.
Additionally, I would agree with the Ross County Court of Appeals that the Funk decision wrongly applied the $25 limit to sections of Ohio Adm. Code 109:4-3-13 other than section (A). SeeVannoy v. Capital Lincoln-Mercury Sales, Inc. (1993), 88 Ohio App. 3d 138,623 N.E.2d 177. Only section (A) has the dollar restriction (when there is face-to-face contact between dealer and customer). Section (C) of the regulation does not have a dollar restriction, is specifically applicable "in any consumer transaction involving the performance of any repair or service upon a motor vehicle," and lists sixteen deceptive acts or practices.
One of these listed deceptive acts, embodied in subsection (C)(12), is the failure to provide an itemized list of repairs performed or services rendered, including a list of parts or material. Beechmont Volvo did not list the "service" of exchanging the license-plate frames. And, in subsection (C)(13), "failing to tender any replaced parts, unless the parts are to be rebuilt or sold by the supplier, or returned to the manufacturer in connection with warranted repairs or services, and such intended reuse or return is made known to the consumer prior to commencing any repair or service," is a deceptive act. Beechmont Volvo did not tender the replaced license-plate frames at the time they were exchanged.
I would hold that Beechmont Volvo violated these two provisions of the Ohio Administrative Code and thus violated the CSPA. Such a resolution would not prohibit dealerships from placing license-plate frames bearing their names on their customers' cars — they would just have to obtain permission first. This court's decision to the contrary today is an outrage to the law and to common sense. *Page 195